Citation Nr: 1108706	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-39 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from January 1972 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran is unrepresented in this case.  For clarification, the file contains a September 2008 statement from a National Service Officer associated with Paralyzed Veterans of America (PVA) noting that years previously, PVA had been appointed as the claimant's representative, but explaining that PVA was no longer representing the Veteran.   


FINDINGS OF FACT

The evidence of record does not show that the Veteran's currently manifested tinnitus has been chronic and continuous since service, or that it is etiologically related to his period of active military service or service-connected hearing loss.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, and may not be so presumed, nor is it secondary to any service-connected condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claim in letters dated in March 2008 and January 2009, wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration. With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran has also been provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in letters dated in March 2008 and January 2009.  Adjudication of the claim on appeal was undertaken in a September 2008 rating decision and Statement of the Case (SOC) issued in March 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed and that all available evidence necessary for an equitable resolution of the claim on appeal has been obtained.  The Veteran's service treatment records (STRs) have been obtained.  Also on file are the Veteran's post service VA medical records current through December 2008.  In statements dated in 2009, the Veteran indicated that he was receiving treatment for tinnitus from the VAMC in Orlando, FL and from the VA Clinic in Kissimmee, FL.  Such treatment is not evidenced by the VA records on file and the fact that the Veteran has the currently claimed disability, tinnitus, is established by other evidence on file.  He does not maintain that any nexus evidence is shown by the VA records, only that he is receiving treatment.  Remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Hence, there is no need to delay the case with a remand to obtain additional VA records which confirm evidence already established in the file.  

An attempt to retrieve records from the Social Security Administration (SSA) was also made.  However, in January 2009, SSA responded, indicating that either the Veteran had not filed for SSA disability benefits or that he had filed an SSA claim, but no medical records were obtained.  As such further attempts to obtain these records would be futile, nor has their relevancy been established in this case.  See 38 C.F.R. § 3.159(c)(2) and (3) (2010); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, a VA examination relating to the claim on appeal was conducted in August 2008, which attempted to address the etiology of claimed tinnitus; however no such opinion was rendered due to lack of historical information provided by the Veteran.  As explained herein, the examination report is nonetheless adequate, nor has the Veteran specifically alleged otherwise.  

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

In March 2008, the Veteran filed an original service connection claim for tinnitus.  His DD 214 reflects service with the United States Navy with an MOS of aviation structural mechanic.

The STRs include an enlistment examination report of September 1971 reflecting that clinical evaluation of the ears and drums was normal and that hearing acuity was essentially normal.  High frequency hearing loss of the left ear was noted upon examination of August 1976.  At that time, the Veteran denied having hearing loss, running ears or ear trouble.  The June 1981 discharge examination report reflects that clinical evaluation of the ears and drums was normal and that high frequency hearing loss of both ears was shown.  None of the STRs mention tinnitus.

A VA examination was conducted in November 1981, at which time the Veteran complained of hearing loss, but not of tinnitus.  Audiological testing revealed high frequency hearing loss above 4,000 hertz, with essentially normal hearing loss below 4,000 hertz.  

Service connection for hearing loss was established in a January 1982 rating decision, for which a non compensable evaluation was assigned effective from July 1981.  

VA records dated from February 2007 to June 2008 are negative for complaints, treatment, or a diagnosis relating to tinnitus.

A VA audio examination was conducted in August 2008 and the claims folder was reviewed.  The Veteran complained of both hearing loss and tinnitus.  He indicated that he served with the United States Navy for 10 years, during which time, he sustained acoustic trauma from helicopter noise.  He also gave a history of significant post service acoustic trauma from working at an airport.  With respect to tinnitus, the Veteran was unable to determine when it started and did not know if it was in the left or right ear, explaining that he only heard it in bed at night.  The report indicated that tinnitus was described as recurrent, but not constant.  The examiner indicated that he was unable to form an opinion regarding the etiology of the tinnitus since the Veteran did not know when it started. 

In a statement provided in December 2008, the Veteran indicated that by virtue of the grant of service connection for hearing loss, acoustic trauma in service had been conceded.  He also referenced a "landmark" study on hearing loss described as cited frequently by VA to the effect that service-related noise levels associated with hearing loss were also likely to be associated tinnitus.  However, no further information relating to this study was provided.  

SSA records were requested in January 2009.  SSA responded in January 2009, indicating that either the Veteran had not filed for SSA disability benefits or that he had filed an SSA claim, but no medical records were obtained.  

In statements provided in February and September 2009, the Veteran indicated that he was receiving treatment for tinnitus from the VAMC in Orlando, FL and from the VA Clinic in Kissimmee, FL.  VA records dated through December 2008 fail to mention complaints, treatment. or a diagnosis relating to tinnitus.  

Analysis

The Veteran has claimed that he has tinnitus, for which service connection is warranted.  He maintains that this condition is related to acoustic trauma sustained during his active Naval service.

As an initial matter, the Board notes that service connection is currently in effect for hearing loss.  However, the Veteran has not claimed, nor has any lay or clinical evidence been presented, which establishes or even suggests that a secondary relationship exists between currently claimed tinnitus and service-connected hearing loss.  38 C.F.R. § 3.310.  Hence, that theory of entitlement with not be discussed any further herein.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those theories for which the evidence is sufficient to reach the low threshold necessary to trigger the duty to assist as contemplated by McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for organic diseases of the nervous system such as tinnitus, may additionally be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Regarding the Veteran's claim for tinnitus, this has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).

Technically, the clinical records do not indicate that tinnitus was diagnosed upon VA audio examination of August 2008 or at any time post-service.  However, the Board would note that in Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran maintains that he suffers from tinnitus and he is considered competent, as a lay person, to provide an account of that symptomatology.  As such, for purposes of this adjudication, the presence of the currently claimed disability, tinnitus, is established.  

With regard to Hickson element (2), the Veteran has reported experiencing acoustic trauma in conjunction with his service as a aviation structural mechanic in the United States Navy.  He is competent to describe noise exposure sustained during service and his statements to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Even having established that the Veteran sustained acoustic trauma in service, the Board points out that acoustic trauma and noise exposure sustained in service are not, in and of themselves, disabilities subject to service connection under VA regulations.  

In this case, tinnitus was not complained of or diagnosed at any time during service.  In fact, it was not initially claimed or documented until 2008, more than 25 years after the Veteran's separation from service.  Further, the Veteran has not provided any lay evidence to the effect that he had symptoms of tinnitus in service or during the first post-service year.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  As such, in-service evidence of tinnitus is not shown and service connection on a presumptive basis is not warranted.  

Even acknowledging that the Veteran's account of sustaining military noise exposure as credible, there still must be competent evidence presented establishing a nexus or relationship between currently diagnosed tinnitus and his military noise exposure.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  No such evidence has been presented in this case.

In August 2008, a VA audiologist, taking into account both the Veteran's in-service and post-service history of acoustic trauma, indicated that he was unable to etiologically link the Veteran's tinnitus to service, inasmuch as the Veteran himself was unable to provide any information regarding even the approximate date of onset of his tinnitus.  

The Board is cognizant of the recent holding of Jones v. Shinseki, 23 Vet. App. 382 (2010), where the Court stated that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In essence, the Court in Jones acknowledged, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

With regard to the 2008 opinion of the VA examiner, as detailed above, the examiner reviewed the claims folder, summarized the relevant facts and history, and indicated that an opinion could not be provided as the Veteran himself was unable to provide information necessary to issue an informed opinion.  Accordingly, in essence, the VA examiner concluded that an opinion could not be provided without resort to speculation in light of the absence of critical historical information.

As such, the opinion 2008 of the VA examiner, while inconclusive is adequate.  To be adequate, a medical opinion must do more than state a conclusion that etiology of a disability is unknown or unknowable; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinions").  The Court in Stefl explained that, even if ultimately inconclusive, the medical examiner could discuss, for example, "why the examiner finds cited studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing the claimed condition, and whether the claimed condition has manifested itself in an unusual manner."  Id; see Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 467, 471- 73 (1993).  That explanation was provided by the VA examiner in this case, as discussed above.

The Board also observes that an award of service connection may not be based on resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.); see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, statements like that made by the VA examiner in 2008 are, for all intents and purposes, inconclusive as to the origin of a disorder and cannot be employed as suggestive of a linkage between a Veteran's claimed disorder and his military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  See Barr, 21 Vet. App. at 307; see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In this case, the Veteran has not specifically reported having continuity and chronicity of tinnitus in or since service, nor is chronicity reflected, even by history in any clinical evidence on file.  Significantly, upon VA examination of August 2008, the Veteran himself was unable to identify even the approximate date of onset of his claimed tinnitus.  Moreover, at that time, he reported sustaining significant post-service noise exposure by virtue of working at an airport.  With regard to the decades-long evidentiary gap between active service and the earliest post-service findings of tinnitus during which time the record is negative for lay or clinical evidence of any complaints, symptoms, or findings of tinnitus, this is itself evidence which tends to show that tinnitus has not been chronic and continuous since service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis).  Based on the total absence of any indications of tinnitus until more than 25 years after the Veteran's discharge from service, coupled with the absence of credible lay evidence attesting to tinnitus in or since service, chronicity and continuity of tinnitus since service is not established.  38 C.F.R. § 3.303(b) (2010).

Additionally, the Board must point out that the Veteran's self report of exposure to significant acoustic trauma post-service sustained while working at an airport represents evidence which fails to support the claim at issue.  Such acoustic trauma was arguably more sustained, more recent, and of a longer duration than any remote acoustic trauma the Veteran may have sustained during service between 1972 and 1981.  The fact that the Veteran sustained significant post-service acoustic trauma is also pertinent with respect to the "landmark" study referenced by the Veteran in a December 2008 statement purportedly suggesting that service-related acoustic trauma supporting a hearing loss claim, may also support a tinnitus claim.  As mentioned earlier, service connection is in effect for hearing loss related to service-related acoustic trauma.  Service-related acoustic trauma has also been conceded with respect to the tinnitus claim.  

However, in the Veteran's case hearing loss was shown in service, tinnitus was not even initially mentioned until decades after service and significant post-service civilian employment related acoustic trauma was reported by the Veteran himself.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, the study mentioned by the Veteran is not accompanied by any supporting medical opinion, is not specific to the Veteran's case, and fails to account for the factors noted above, which undermine the claim of service incurrence.  As such the study alone is insufficient to establish the required medical nexus element, to link the tinnitus to the Veteran's military service.  See Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Moreover, lay assertions from the Veteran as to the etiology of his tinnitus (service related due to acoustic trauma sustained therein) are not consistent with the objective evidence of record, which does not establish continuity and chronicity of tinnitus since service either by virtue of lay or clinical evidence, or establish or even suggest a relationship between currently manifested tinnitus and service (or a service-connected disorder).  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, for the reasons explained above, the lay statements and contentions of the Veteran regarding the etiology of his claimed tinnitus are of no probative value.  

For the reasons explained herein, the Board finds that the preponderance of the evidence is against a finding that the Veteran's claimed tinnitus was incurred in or is otherwise the result of his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.

ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


